 GULFCOASTBROADCASTING COMPANYGulfcoast Broadcasting CompanyandAmerican Fed-erationofLabor and Congress of IndustrialOrganizations.Case 23-CA-3844December 8, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 24, 1971, Trial Examiner Jerry B. Stoneissued the attached Decision in this proceeding.Thereafter,General Counsel filed exceptions and asupporting brief, and the Respondent filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding,pursuant to Section 10(b) of the National Labor RelationsAct, as amended, was tried pursuant to due notice on May18, 1971, at Corpus Christi, Texas.The charge was filed on January 5, 1971, and thecomplaint in this matter was issued on March 31, 1971. Theessential issues concern whether four individuals werediscriminatorily discharged (because of union or relatedtype activities) by the Respondent on January 4, 1971, inviolation of Section 8(a)(3) and (1) of the Act.All parties were afforded full opportunity to participatein the proceeding, and the General Counsel and Respon-dent filed briefs which have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:1The facts are based on the pleadings and admissions therein2There was no direct involvementby the AFL-CIO in the efforts of theemployees to have a union.Bancroft and Keenan did,however, discuss theFINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER'481Gulfcoast Broadcasting Company, the Respondent, is,and has been at all times material herein, a Texascorporation with its principal office and place of businesslocated in Corpus Christi, Texas, where it is engaged in thebusiness of television broadcasting.Respondent, at all times material herein, has beenengaged in the business of television broadcasting, andduring the 12-month period preceding March 31, 1971, arepresentative period, received gross revenue in excess of$100,000, of which at least $50,000 was received byRespondent from sales or the performance of services forcustomers located outside the State of Texas. Respondent isa subscriber to the National Broadcasting Corporationservices and, as such, causes to be broadcast nationallysyndicated news service programs and nationally adver-tised products.As conceded by the Respondent and based upon theforegoing, it is concluded and found that the Respondent is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.H. THE LABOR ORGANIZATION2American Federation of Labor-and Congress of Industri-alOrganizations, the Union, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Supervisory statusThe pleadings establish and I so find that the following-named persons are supervisors of the Respondent withinthemeaning of Section 2(11) of the Act: T. Frank Smith,president, and Buck Johnston, chief engineer.B.IntroductionThe question presented in this case is whether theGeneral Counsel has established that Respondent discrimi-natorilydischargedGeorge Bancroft,Gary Keenan,Melvin Kolodziej, and Joseph Morgan on January 4, 1971,because of their union activities, and thus thereby violatedSection 8(a)(3) and (1) of the Act.The Respondent is a Texas corporation engaged in theoperation of a television broadcasting station at CorpusChristi, Texas. The alleged discriminatees were employed atthe television station at the time of their discharge onJanuary 4, 1971.Gary Keenan commenced his employment at Respon-dent's station on February 17, 1970, and worked thereafteron a progression of jobs as camera trainee, cameraman, onprocedures and apparent preliminary steps for organization with Keenan'sfather, and with a Mr. McCool, both connected in some official capacitywith subordinate or local unions connected with the AFL-CIO.194 NLRB No. 83 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe audio board, as a projectionist, and around the last ofOctober or first of November 1970 as a director.3 Keenanworked thereafter as a director until he was fired onJanuary 4, 1971.Keenan's initial pay rate on February 17, 1970, was $1.60per hour, was increased to $1.75 per hour on September 1,1970, and was increased to $1.85 per hour on December 1,1970.During Keenan's tenure as a "director," apparentlyaround the first of November 1970, President Smith toldKeenan that he liked the way Keenan was doing the job.4From that point on Keenan received no praise from anysupervisor. It is clear that President Smith became upsetabout a number of things concerned with Keenan's dutiesas a director, that Smith relayed such complaints to othersupervisors and to Keenan, and that Keenan was awarethat Smith was upset over his job performance. Some ofthese complaints were about operational errors in Novem-ber and prior to Keenan's last raise on December 1, 1970.In addition to Smith's complaints, Keenan was made awareof complaints by both Chief Engineer Johnston and VicePresident Mrs. Van Johnson.The complaints involved questions of job performancerelating to "punching up" color for "black and white"movies, the insertion of slides at certain places in movies,and other crew operational complaints. It appears that thecomplaints to Keenan, after November, were limited tocrew operational complaints rather than specific com-plaints about his mechanical functioning duties. In additionto the aforesaid type complaints, Mrs. Van Johnson hadmeetingswith Keenan and the crew about crew problemsduring the several months that Keenan was a director .5During the period of time that Keenan was a director, herarely, if ever, called in to top supervisors for instructions asto how to handle problems. During this same time otherdirectors did call in to top supervisors for instructions as tohow to handle problems.Although the facts reveal that President Smith spokerepeatedly to supervisors and employees about the subjectof trim hair, and the supervisors relayed such remarks toemployees, there is no evidence that Keenan was thesubject of any criticism or complaint about his hair duringthe tenure of his employment.George Bancroft commenced working for Respondent onAugust 22, 1970, at a rate of $1.60 per hour. He initiallystartedas a cameratrainee. However, at first he also helpedChief Engineer Johnston in the erection of a televisiontower, the setting up of a microwave system, the setting upof a transmitting tower, and the setting up of a radar unit3None of the witnesses appeared to have a good and preciserecollection of dates in general.It is clear that Keenan placed hisDecember1, 1970,raise as being about a month after becoming a directorand as being around the last of October or first ofNovember1970. Smithtestified that the first shock that he remembered after the"hurricane" waswhen he woke up and found"Gary" directingThe questioning did notpursue the timing of when Keenan became a director otherwise so as tomake clear Smith's testimony.Smith's testimony otherwise was phrased interms of "several months." Considering all of the foregoing,IcreditKeenan's testimony as to the timing.Keenan's and Smith's testimonyrevealKeenan to have been"director"at tune of discharge Johnston'stestimony classified Keenan as a"director trainee." Although, in this case,the title is not essentially material, I credit Keenan's and Smith's testimonyto the effect that Keenan was a "director,"especially since the facts revealthat hewasleft alone substantially without immediate supervision.on top of the tower at the station. Bancroft dug holes, sweptfloors, painted, and did other odd jobs. He worked on thecamera and later on the audio board and in the projectionroom. Most of his work appears to have been in connectionwith the audio board.At first, with respect to Bancroft's work with the camera,Chief Engineer Johnston told Bancroft that he was doing agood job on camera, that he thought Bancroft had "a lot ofbrains with working with cameras and equipment," andthat Bancroft would probably go far with Respondent. Onthe audio board, and in the projection room, Bancroft wascriticizedby both President Smith and Chief EngineerJohnston. Both told Bancroft that he could stand a littleimprovement on his job. Chief Engineer Johnston criticizedBancroft's work on the audio board, telling him that heshould snap up a little bit on performance on his own, thathe could do better. Johnston criticized Bancroft about notloading slides properly. Johnston told Bancroft, in effect, topay more attention to his work.As indicated, Respondent President Smith was con-cerned about the length of hair of both supervisors andemployees. Bancroft was told by Chief Engineer Johnstonabout Smith's desiresat the time of Bancroft's commence-ment of employment. Smith's desireswere repeatedly madeknown to employees.Around December 1, 1970, Chief Engineer Johnstoneither told Bancroft that he thought he could get him a raisebecause he (Johnston) had told President Smith thatBancroftwas gettinga haircut, or told Bancroft that hethought he could get hima raise becausehe (Johnston) hadtold President Smith'that Bancroft had got his hair cut 6Around the first of December 1970, Bancroft talked toChief Engineer Johnston about the possibility of being ableto do something about employee rights regarding their hairand "things like that." Bancroft told Johnston that he didnot think that employees' jobs should be in jeopardybecause of President Smith's constant bickering about theirhair.One or the other of the two (Bancroft or Johnston)mentioned that the only way to alleviate such a situationwould be by having a union at thestation.7From the logical consistency of all of the facts, it appearsthat Bancroft cut his hair, and as a result received a payraiseon or about December 16, 1970, to $1.75 per hour andworked at such rate until he was discharged on January 4,1971.Melvin Kolodziej commenced employment at Respon-dent's station in October 1970 and worked thereafter untilJanuary 4, 1971, when he was discharged. His job was thatof audio operator, and hisinitial and final rateof pay was4Keenan hadalso been toldby Chief EngineerJohnston,when Keenanwas on audio,thatKeenan was doing a good job and that Johnston likedthe way thathe was doing it.5 Smith crediblytestified to calling Keenan 8 to 10 times a week aboutproblemsKeenan, althoughtestifying that Smithcalled all the time,denied that he received calls every week or in any great number. I foundSmith to be a more frank, forthright,and truthful witness as to thecomplaint calls and credit his testimony as indicatedin the facts found.B Bancroft testified to both versions and it is impossible to determinewhich is accurate from the record.7Bancroft's total testimony reveals an unsureness as to who brought upthe subject of a union. Johnston denies bringing thesubject up. It is clearthat the subjectof a union was brought up. I find it unnecessary to make amore detailed and precise finding since the overallresultswould not bechanged GULFCOASTBROADCASTING COMPANY$1.60 per hour. During the time of Kolodziej's employment,Chief Engineer Johnston spoke to him about his hair, asJohnston did to all employees, and told him to get it cutshort like Gary Kennan's. This did not appear to be a bigproblem insofar as Kolodziej was concerned, and theevidence does not reveal the question of his hair to be acontributing reason for his discharge.There is no evidence of individual praise or criticism ofKolodziej's work while employed by Respondent.Joseph Morgan commenced work for Respondent on orabout December 7, 1970, and worked thereafter until hewas discharged on January 4, 1971. He worked for 4 or 5days as a cameraman trainee and thereafter as acameraman on live transmission. His rate of pay through-out the period of his employment was $1.60 per hour.Chief Engineer Johnston told Morgan during his first fewdays of employment that he was not doing too good but tokeep practicing and practicing. During his employment, thedirector on the night shift spoke to him as to small mistakeshe made.As to Morgan's hair, Chief Engineer Johnston told himprior to his employment that he should get a haircut. Thereisno evidence that Morgan was talked to individuallyabout his hair during the time of his employment. Theevidence clearly reveals that President Smith's views as to"hair" were well known and repeatedly made known to allemployees by both President Smith and Chief EngineerJohnston. Morgan's testimony as to his query about "hair"to Johnston after Morgan's discharge reveals that Morganmust have considered his "hair" to at least approach theborderline of acceptability by President Smith.In addition to the foregoing facts, it should be noted,basically speaking, that Keenan, Bancroft, and Kolodziejworked on the same crew, and that for part of the time ofeach shift which these employees worked, Morgan workedwith them. President Smith credibly testified to the effectthat he found this crew to be one that would not work outas isrevealed by the following credited excerpts of histestimony.Q. (By Mr. Kendrick) Just tell us about them beingfired.A.All right.For a long time Buck Johnston had two jobs. One ofthem he is extremely well qualified for; the other one,well, I couldn't do anything with him on.He is a very well-qualified, hard working, ableengineer.I tried to use him in the operating field. But he justdoesn't understand people, and how to motivate peoplewell.Well, I stayed with him for a long time to try to see ifI couldn't develop him into a better working knowledgeof people. But I finally had to give up.I had kept on discussing these boys with him, givingspecific examples and everythingelse.Hewas going todo something about it, going to do something about it,and going to do something about it. But nothing everhappened.8The facts are based upon a composite of the credited aspects of thetestimony of Bancroft, Keenan, Morgan, Kolodziej, and Johnston. It isclear that the testimony supports the facts found herein. It is noted,483So, finally this thing had been on my mind so muchthat-Well, we had one crew that was outstandingly unableto work with each other, constantly showing up worseon the air and never calling anybody for anyinstructions.They know nothing about FCC rules. They, knownothing about our commitment to our customers. Theyknow nothing about rating periods, audience ratings, oranything of that kind.In other words, they are just not all-around qualified.There are a number of things that come up in the courseof the operation that they are just not qualified toanswer.Most crews constantly call those people who arequalified to tell them what to do.Well, these boys never did. I have no knowledge of-Now, I have called them. But Gary has never calledme about anything, asked me what to do, or anything.So, I finally realized this thing wouldn't work.Now, I have never in my life ever fired any employeethatworked for another employee-I mean for adepartment head.So, I could not fire those men without first pullingBuck off the job and telling him to go with them.So, I just told him, "If you want to keep these boysyou will have to put them on your payroll and you paythem."C.Union or Protected Activity8During the.last week in December 1971, Bancroft spoketoChief Engineer Johnston about the problem betweenemployees and President Smith over hair and the need forprotection that might be afforded by a union. Johnstoneither suggested or agreed to the need for union. Johnstoneither suggested or agreed to the need for unionization andcautioned about the necessity of being careful so as to keepPresident Smith from knowing about efforts to get a union.Thereafter Bancroft attempted to learn of proceduresabdut the formation of a union from Johnston by atelephone call, by talking to other employees, by talking toemployee Keenan's father, and thereafter by talking to aunion official named McCool. The facts are clear thatBancroft was the moving impetus in the attempt to learn ofand to join a union.Bancroft soon found an ally in employee Keenan. Fromthis there followed contacts with Keenan's father, who wasactivewith a local union, and with a union official,McCool.Bancroft and Keenan were clearly the leaders inattempting to learn about and to join a union. One or theother or both engaged in discussions with fellow employees,with Johnston, and with Keenan's father and McCool as tothe type of union desired for representation. As part of theirefforts, one or the other, or both, and others contacted the20 to 25 employees who worked for Respondent. A list wasmade and indications were made thereon as to the desiresof such employees as to union representation. Of the 20 tohowever, that the testimony of thewitnesseswas presented in incompletestones, fragmentedin nature, and of msufficient detail to showprecisechronologicalevents. 484DECISIONS OF NATIONALLABOR RELATIONS BOARD25 employees contacted, over half of the employeesindicated a desire tohavea union.One or the other or both kept Chief Engineer Johnstonadvised of developments throughout the time involved upto January 4, 1971. Johnston's actions were of such a natureas to indicate that he agreed with and was friendly to theidea of unionization.No actual union cards were signed, nomeetings were held otherwise,and no union representativesapproached employees except as indicated by the conversa-tions between Bancroft and Keenan with Keenan's fatherand McCool. Thus the union activity or protected activityof the employees prior to the discharge of the fouremployees involved herein on January 4, 1971, may be saidto be of a beginning stage.The facts reveal that Morgan's and Kolodziej's activitieswere essentially limited to having been contacted byBancroft or Keenan, to having indicated a desire to have aunion, and to having had their names listed in such regardby Bancroft or Keenan.D.Events Circa January 1, 19719Apparently either on January 1 or 2, 1971, PresidentSmith made a statement to some employees about "hair."What occurred is revealed by the following creditedexcerpts of Bancroft's testimony:A.There was one warning dung the last week inDecember of 1970 that I recall.Mr. Smith came into the control room and toldthose present that he had made a New Years resolutionregarding hair, and he said that there would be no morehair problems in.the studio or he would not sign theirpaychecks.E.The Events of January 4, 1971On several occasions, President Smith had complained toChief Engineer Johnston about the job performances ofKeenan's crew (which included Keenan, Kolodziej, Ban-croft, and Morgan). It appears that Johnston had in effecton such occasions taken up for such employees. As anexample, it is undisputed that Johnston thought thatBancroftwas smart and capable of improvement, that hecould help him become a good employee, and that he sotold Smith.On January 4, 1971, President Smith again spoke to ChiefEngineerJohnston and complained about the work ofKeenan's crew. President Smith in effect told Johnston thathe had to fire the crew. It appears that Smith uses anexpressionof "putting them on your payroll" to get amessage of firing across.On January 4, 1971, Chief Engineer Johnston firedKeenan, Bancroft, Kolodziej, and Morgan. He fired eachseparately but in effect with thesame message-that theofficial reason for their firing was "incompetence" but thatthey knew the real reason.IdiscreditBancroft's testimony to the effect thatJohnston told him that the old man had found out aboutthe Union and that Johnston said that he had told Bancroftto be careful. All of the facts reveal that Johnston in effect9The facts are based upon the credited aspects of Bancroft's testimony.Bancroft placed the conversation as occurring during the last week inconducted himself virtually as a fellow employee regardingthe idea of unionism. There is no evidence to indicate thathe had reported on the employees'organizational efforts.Nor is there evidence otherwise that President Smith knewof the organizational efforts.I credit Smith's testimony tothe effect that he did not know of the employees' unionactivities. Johnston's remarks to Morgan, Kolodziej, andKeenan certainly do not indicate that he was being coy withthe employees at the time of discharge.Further, Kolodziej credibly testified that January 4, 1971,was his day off, that prior to his getting fired,Bancroft,Morgan, and Keenan came by his house and informed himthat they all had been fired, that they discussed the reasonfor the firing and concluded that it was for the unionactivities,that he went in to see Johnston,was fired, askedthe reason why, and was told by Johnston in effect that thereason given was"incompentence" but that "you know aswell as I do what the reason is."If Johnstonhad toldBancroftthatSmith had found out about the unionactivities, I find it hard to believe that Bancroft would nothave related such remarks to Keenan,Morgan, andKolodziej, and I find it hard to believe that Kolodziejwould not have included the same in his testimony asregards the employee discussion andconclusionthat theunion activities were the reason.I further find it hard tobelieve that Kolodziej would not have adverted to thealleged remarks when he discussed his discharge withJohnston. In short, I do not believe Bancroft s testimonythat Johnston alluded to the fact that President Smith haddiscovered the employees'union activities.ConclusionConsidering all of the foregoing, I conclude and find thatthe evidence is insufficient to establish that RespondentdischargedKeenan,Bancroft,Kolodziej,andMorganbecause of their union or protected activities. The creditedevidence reveals that President Smith was the one whodecided that the employees had to be discharged. Thecredited evidence does not reveal that he knew of theirunion activities or that union considerations were utilizedas a basis for selection.The question of competence or incompetence ofemployees is not the real issue in this case. It is theRespondent's belief,whether right or wrong, which ismaterial.President Smith very well may have had hisjudgment as to competence or incompetence affected by hisideas concerning hair. It is sufficient to say that the totalityof evidence reveals that the combination of his complaintsabout job performance, individually and as a crew, and hisattitude about hair warrant a finding that he believed that .the four employees involved herein gave unsatisfactoryperformances as employees. In sum, the evidence isinsufficient to establish that Respondent has violated theAct as alleged.Considering the foregoing, I conclude and find that theevidence is insufficient to establish that the Respondentviolated Section 8(a)(3) and (1) of the Act, as alleged.December The context of the conversation alluded to, however, wouldclearly indicate that the conversation occurred after January 1, 1971. GULFCOASTBROADCASTING COMPANY485CONCLUSIONS OF LAw3.The evidence does not establish that the Respondenthas violated(as alleged)Section 8(a)(3) and (1) of the Act.1.GulfcoastBroadcastingCompany isan employerengaged in commerce within the meaning of Section 2(6)ORDERand (7) of the Act.2.AmericanFederationof Labor andCongress ofIndustrial Organizations is now,and has been,at all'timesUponthe foregoing,findings of fact,conclusions of law,material herein,a labor organization within the meaning ofand the entire record,Ihereby recommend that theSection 2(5) of the Act.complaint in this matter be dismissed in its entirety.